DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-7 is acknowledged in the interview summary mailed on 2/1/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0157444 to Cully et al. (hereinafter Cully)  in view of US 2009/0043373 to ARNAULT DE LA MENARDIERE (hereinafter Arnault).
Cully discloses a stent graft formation mandrel (a mandrel for forming a graft used with a stent; figure 4C; paragraph [0041]) comprising: a substantially cylindrical body (a tubular mandrel 440; figure 4C; paragraphs [0034]-[0035]) including a proximal portion (segment 446; figure 4C; paragraph [0034]), a tapered portion (tapered segment 448; paragraph [0034]), and a distal portion (segment 444; figure 4C; paragraph [0034]); wherein the proximal portion has a larger diameter than the distal portion (segment 446 has a larger diameter portion than segment 444; figure 4C; paragraph [0034]). Cully does not disclose wherein the tapered portion includes a first hole at a distance from a distal end of the tapered portion and at least one additional hole at a different distance from the distal end of the tapered portion than the first hole. Arnault discloses wherein the tapered portion includes a first hole at a distance from a distal end of the tapered portion and at least one additional hole at a different distance from the distal end of the tapered portion than the first hole (a tapered mandrel 100 for forming stent grafts is shown comprising a first hole 104 at a distance from the distal end of the tapered portion and at least one additional hole 104 at a different distance from the distal end of the tapered portion than the first hole; figure 7B; paragraph [0058)). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the mandrel of Cully, with the ability to have the tapered section comprise holes at different distances from a distal end of the tapered section, as taught by Arnault, for the advantage of inserting pins into the holes to form the stent directly on the mandrel (Arnault; paragraphs [0058]-[0059]).
 Regarding claim 2, the combination of Cully and Arnault discloses the stent graft formation mandrel of claim 1. Cully does not disclose including four holes in the tapered portion. Arnault discloses including four holes in the tapered portion (the tapered mandrel is shown
comprising four holes 104; figure 7B; paragraph [0058])). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the mandrel of Cully, with the ability to have the tapered section comprise four holes, as taught b Arnault, for the advantage of inserting pins into the holes to form the stent directly on the mandrel (Arnault; paragraphs [0058]-[0059)). Regarding claim 7, the combination of Cully and Arnault discloses the stent graft formation mandrel of claim 1. Cully further discloses the distal portion and the proximal portion (segment 444 and segment 446; figure 4C; paragraph [0034]). Cully does not disclose at least one hole in the distal portion or the proximal portion. Arnault discloses at least one hole in the proximal portion (a plurality of holes 104, including holes 104 in the proximal portion of the mandrel: figure 7B; paragraph [0058]). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the distal or proximal portion of Cully, to comprise the holes of Arnault, for the advantage of inserting pins into the holes to form the stent directly on the mandrel (Arnault; paragraphs [0058]-[0059)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cully in view of Arnault and further in view of US 2011/0056350 to Gale et al. (hereinafter Gale).
	As per claim 3, the combination of Cully and Arnault discloses the stent graft formation mandrel of claim 1. Cully does not disclose wherein the substantially cylindrical body is formed of a polymer. Gale discloses wherein the substantially cylindrical body is formed of a
polymer (a stent forming mandrel formed of a polymer: paragraph [0008]). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the mandrel of Cully, to comprise a polymer material, as taught by Gale, for the advantage
of using a material that will not contaminate a stent (Gale; paragraph [0029]). Furthermore, such a modification involves a mere change in material.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cully in view of Arnault and further in view of US 2004/0073300 to Chouinard et al. (hereinafter Chouinard).
The combination of Cully and Arnault discloses the stent graft formation mandrel of claim 1. Cully does not disclose wherein the distal portion is longer than the proximal portion. Chouinard discloses wherein the distal portion is longer than the proximal portion (a mandrel 60 for forming stents comprises a distal portion 64 longer than a proximal portion 62; figure 4B; paragraph [0060)). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the mandrel of Cully, to comprise a distal! portion longer than the proximal portion, as taught by Chouinard, for the advantage of forming a stent that comprises a distal portion longer than the proximal portion.


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw